DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-21, in the reply filed on 9/7/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Totani 2019/0182986) in view of (Curtis 2018/0235106).
Regarding Claim 16; Totani discloses a computing device (computer system--as set forth by para. 0129), comprising: an electronic component having a first face and an opposing second face, wherein the first face of the electronic component (a server constitutes an integrated package substrate having as component 1, component 3, as CPU’s having opposing faces—as set forth para. 0157), and wherein the second face of the electronic component has a first target area and a second target area different from the first target area (whereas areas corresponding to respective component 1 and component 3 constitutes first and second target areas to fluidly align with outlet 1006 at a 30-90° angles—as set forth by para.’s 015, 0162, and 0167); and a cooling apparatus (cooling supply-110) proximate to the second face of the electronic component (as depicted by Fig. 10), comprising: a fluid inlet (inlet defined by opening fluidly connecting 1002A with 1004B); a fluid outlet (outlet defined by 1006); and a plurality of rotatable nozzles disposed in a nozzle plate (as set forth by para.’s-0162 and 0165-0168—whereas nozzles may be integrated with any of mount plate i.e. M1-M4 otherwise denoted as i.e. 1004A,1004B and flexibly bent to impinge of the second face of the component(s) 1 or 3) to impinge fluid on the second face of the electronic component, wherein an individual rotatable nozzle of the plurality of rotatable nozzles in a first orientation impinges fluid on the first target area and when rotated to a second orientation impinges fluid on the second target area (as already set forth).  Except, Totani does not explicitly disclose an integrated IC package having a first face and an opposing second face; and the second face of the electronic component is electrically coupled to the first face of the package substrate.  However, Curtis discloses an integrated IC package having a first face and an opposing second face; and the second face of the electronic component is electrically coupled to the first face of the package substrate (as set forth by Fig.’s 1 and 7—whereas a information handling system is a server—para. 0021 and constitutes a package substrate atleast by a main circuit board—para.’s 0015 and 0019-0020 including CPU’s electrically coupled thereto via buses—as depicted by 753, 755-Fig. 7—as set forth by para.’s 0041), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of the computing device with a second side of an electronic device electrically coupled to a first side of a package substrate since it was known in the art that buses may electrically couple components proximate the first side of the package substrate while overcoming obstructions and enhancing cooling of the components using higher pressure air.
Regarding Claim(s) 20-21; Totani discloses the computing device of claim 16, except, wherein an individual nozzle of the plurality of rotatable nozzles is rotated by a gimbal and/or a three-axis gimbal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rotatable nozzles as a 3-axis gimbal since it was known in the art, as set forth by para.’s 0039-0040 that various fitting mechanisms and valves may be employed as well as valves rotatable about an axis such as a butterfly valve, and thus a 3-axis gimbal will enhance the directional attributes of the impinging fluid to function with the flexible nozzle in a plurality of orientations according to various component layout configurations. 

Allowable Subject Matter
4.	Claims 17-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17; the computing device of claim 16, wherein the first target area has a first temperature and the second target area has a second temperature above a threshold temperature, further comprising: a microcontroller to identify the first temperature and the second temperature; and a motor coupled to the plurality of rotatable nozzles, wherein the motor causes one or more rotatable nozzles to rotate from the first orientation to the second orientation to impinge fluid on the second target area.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835